 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDBUICK MOTOR DIVISION, GENERALMOTORS CORPORATIONJET PLANT, WILLOW SPRINGS1andLOCAL 134, INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, PetitionerBUICK MOTOR DIVISION, GENERAL MOTORS CORPORA-TION JET PLANT, WILLOW SPRINGSandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRIC UL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, Peti-tionerBUICK MOTOR DIVISION, GENERAL MOTORS CORPORA-TION JET PLANT, WILLOW SPRINGSandCHICAGO TRUCKDRIVERS, CHAUFFEURS & HELPERS UNION OF CHICAGO& VICINITY, LOCAL 705, Petitioner. Cases Nos. 13-RC-3228,13-RC-3260, and 13-RC-3278. June 10, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held in the above-consolidatedcases2before Richard B. Simon, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel [Members Houston, Murdock, andStyle s).Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2. Local 134, InternationalBrotherhoodofElectricalWorkers, AFL, herein called the IBEW; International Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, CIO, herein called the UAW; and ChicagoTruck Drivers, Chauffeurs & Helpers Union of Chicago &Vicinity, Local 705, herein called Local 705, are labor organ-izationsclaiming torepresentemployees of the Employer.3. The Employer has moved the dismissal of the IBEW'spetition on the ground that the Employer received no formalrequest for recognition from the IBEW. However, at the hearingthe Employer stated that if such a request had been made, theEmployer would have declined to grant it. Accordingly, wehereby deny the Employer's motion and find that a question ofrepresentationexistsconcerning the representation of1The petitions and other formal papers in this proceeding are amended to show the correctname of the Employer.2 On March 31, 1953, the Regional Director, pursuant to Section 102.64 (b) of the Board'sRules and Regulations, Series 6, consolidated the proceedings in the above cases3The Employer and the UAW moved the dismissal of the IBEW's petition, and the Em-ployermoved the dismissal of Local 705's petition on the ground that the units requested inthese petitions are inappropriate. The hearing officer referred these motions to the BoardFor the reasons stated in paragraph 4, below, we find these motions to be without merit,and they are hereby denied.105 NLRB No. 67. BUICK MOTOR DIVISION489employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.'4.Local 134 seeks to represent a unit of the Employer'smaintenance electricians and instrument repairmen at theEmployer'sWillow Springs jet engine plant. Local 705 requeststhe establishment of a unit of the Employer's outside truck-drivers.TheUAW and the Employer contend that only asingle plantwide unit of production and maintenance employeesis appropriate,although the UAW does not seek to include truck-drivers in this unit, as does the Employer.At the plant involved in this proceeding the Employermanufactures and tests jet aircraft engines. The engines, theparts for which are produced in other plants,are assembledon electrically driven production lines. After test runs in thetest cell area, the engines are dismantled,inspected, andreassembled for shipment.The maintenance electricians,sought by the IBEW, areresponsible for the maintenance of the electrically drivenproduction equipment,for the repair of other electrical equip-ment and electric trucks, and for new electrical construction.They do no production work,and there is no evidence that theywork outside their craft or that other employees performelectrical work. Maintenance electricians are separately super-vised, own many of their own tools,and have headquarters inthe electrical maintenance crib. Although the Employer hasestablished no apprenticeship program in this newly constructedplant,maintenance electricians are required,when employed,to have substantial training and experience in their trade. Weare satisfied that the maintenance electricians are a homoge-neous group who exercise,in substantial degree, the skills ofjourneymen electricians.5At the hearing the IBEW amended its petition to include inthe unit of maintenance electricians the instrument repairmenwho work in the test cell area. These employees calibrate,adjust, and repair the electrical instruments used for testingthe assembled jet engines in the test cells. They are separatelysupervised and are stationed in an instrument repair room inthe test cell area. As is the case with the maintenanceelectricians,the Employer hires only qualified and experiencedinstrument repairmen,able to read schematic drawings, to makechanges and setups in electrical instruments,and to repairand modify electronic apparatus.Not included in the IBEW'sproposed unit are three instrument repairmen stationed in themain building,who service small power tools, electricalequipment,and other gauges and instruments.They have thesame wage rates, classification,and basic work as theircounterparts stationed in the test cell area.We believe that theinstrument repairmen in both the test cell area and in the mainbuilding are craftsmen having employment interests essentiallyidentical to those of the maintenance electricians.4AmericanFruit Growers, Inc., 101 NLRB 740.SUnited StatesTimeCorporation,95NLRB 941;Ravenna Arsenal,Inc., 98 NLRB 1;Simmons Company, 100 NLRB 1111. 490DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Board has previously recognized that maintenanceelectricians and instrument repairmen may together constitutean appropriate unit.6 Although the IBEW has not requested them,we shall include in the unit the three instrument repairmenstationed in the main building, in keeping with the Board policythat all employeesexercisingthe skills of a particular craftbe includedin a singleunit.TWe find thatthe maintenanceelectricians and the instrument repairmenstationed in the testcell area and in the main buildingmay, if theyso desire,constitutea unitappropriate for the purposesof collectivebargaining,and accordinglywe shall establish them as aseparate voting group.The unitrequestedbyLocal 705,and opposed by theEmployer,consistsof two outside truckdriverswhom the otherpetitioners do not seek to include in their respective units.These employees are engaged principally in the delivery ofpackages and parts to and from the plant.Theydo no productionwork nor do any of theproduction employees drive companytrucks outside theplant. We find that these truckdrivers may,if theyso desire,constitute a separate bargaining unit,!and weshall accordingly establish them as a separate voting group.5. Althoughthe instant case concerns a new plant in whichthe sizeof thepresent production and maintenance force hasnot reachedthe employeecomplementultimatelyanticipated,noneof the partieshas objected to the direction of an immediateelection.At the time of thehearing,20 percentof the fullworkingforce had been employed and the Employerindicatedthatapproximately50 percent would be employedby May 31,1953.Uponthe entire record in this case,we findthat theemployees presently employed are representative of all theemployees to be employed when the plant reaches full pro-duction. We shall therefore direct an immediate election.9We shalldirect separateelectionsamongthe followinggroups of employees at the Employer's Willow Springs jetengine plant:Group 1. All maintenance electricians, and all instrumentrepairmen located in the test cell area andin the main building,excludingall other employees and all supervisors as definedin the Act.Group 2. All outside truckdrivers, excluding all otheremployees and all supervisors as defined in the Act. ,Group 3. All production and maintenance employees andmechanical employees in the engineering department shops,excluding the employees in voting groups 1 and 2, employeesofsales,accounting,personnel,and industrial relationsdepartments; superintendents and assistant superintendents,general foremen, foremen and assistant foremen, and all otherpersons working in a supervisory capacity, including those6Aluminum Company of America, 86 NLRB 1176; Ford Motor Company, Aircraft EngineDivision,96 NLRB 1075; Norris-Thermador Corporation, 103 NLRB 1625 Cf. JeffersonChemical Company, inc., 98 NLRB 805.T Westinghouse Electric Corporation, 101 NLRB 4418 International Paper Company, 94 NLRB 483, 495.9Delta Match Corporation, 102 NLRB 1400 SHEN- VALLEY MEAT PACKERS, INCORPORATED491having a right to hire or discharge, and those whose dutiesinclude recommendations as to hiring or discharging (but notleaders); and those employees whose work is of a confidentialnature, time-study men, plant-protection employees (but notto includemaintenance patrolmen or fire patrolmen); allclericalemployees,chiefengineers and shift operatingengineers in powerplants,drawing board designers,productionestimating and planning engineers,draftsmen and detailers,physicists, chemists,metallurgists, artists, design artists,timekeepers,technical school students,indentured appren-tices,and those technical or professional employees who arereceiving training, kitchen and cafeteria help.10If a majority of the employees in groups 1 and 2 vote, respec-tively, for the labor organization seeking to represent thatgroup separately, the Board finds that the employees in eachgroup constitute a separate appropriate unit; if a majorityof the employees in group 3 select a different bargaining agentthan that selected by employees in groups 1 and 2, the Boardfinds that the employees in group 3 also constitute a separateappropriate unit. If the employees either in groups 1 and 2 orboth select the same bargaining agent as group 3 employees,the Board finds that the employees in these groups togetherconstitute an appropriate unit. The Regional Director conductingthe elections is instructed to issue a certification of represent-atives to the union or unions for the unit or units which mayresult from the elections.[Text of Direction of Elections omitted from publication.]to Voting group 3 is substantially the unit agreed to by the Employer and the UAW.SHEN-VALLEYMEAT PACKERS, INCORPORATEDandPEAR LIE H. BAKERAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOF NORTH AMERICA, LOCAL 393, AZL andPEARLIE H.BAKERSHEN-VALLEYMEAT PACKERS, INCORPORATEDandDORIS RODEFFERAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOFNORTH AMERICA, LOCAL 393, AFLandDORISRODEFFER. Cases Nos. 5-CA-513, 5-CB-86, 5-CA-514,and 5-CB-87. June 11, 1953DECISON AND ORDERSTATEMENT OF THE CASEUpon separate charges duly filed by Pearlie H. Baker andDoris Rodeffer on September 27, 1951, and amended charges105 NLRB No. 56.